Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mario A. Costantino (Reg. No. 33,565) on June 15, 2021.
3.	The application has been amended as follows:
	In claim 2, at line 5, insert --, wherein a micro-lens layer in a filter layer being laminated on the first circuit layer – after “unit.”

Allowable Subject Matter
4.	Claims 2, 3 and 6-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 2, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0082260.  The improvement at least comprises that a pitch between the plurality of first connection portions is narrower than a pitch between the plurality of second connection portions, and a number of the first connection portions is greater than a number of the through electrodes of the 
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0082260.  The improvement at least comprises that a pitch between the plurality of first connection portions is narrower than a pitch between the plurality of second connection portions, and a pitch between the plurality of third connection portions is narrower than the pitch between the plurality of second connection portions.
	In re claim 19, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2013/0082260.  The improvement at least comprises that a pitch between the plurality of first connection portions is narrower than a pitch between the plurality of second connection portions, and in a plane that intersects a direction of light incidence, an area of each second connection portion is greater than an area of each through electrode of the second semiconductor substrate.

Response to Arguments
6.	Applicant’s arguments, submitted on 6/2/21, have been fully considered and are persuasive.  The double-patenting rejection, as set forth in the final office action, has been withdrawn. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 15, 2021



/HSIEN MING LEE/